DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         KELLY D. CUMMINGS,
                              Appellant,

                                     v.

                      KENNETH B. HARRELSON,
                            Appellee.

                               No. 4D19-1305

                          [December 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 2004DR002744.

  Carl Domino of the Law Offices of Carl Domino, PLLC, Jupiter, for
appellant.

   Franklin A. Jara of Jara & Associates, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.